Citation Nr: 0800006	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-11 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, status post cheilectomy of the left 
metatarsalphalangeal joint, postoperative hallux rigidus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, status post cheilectomy of the 
right metatarsalphalangeal joint, postoperative hallux 
rigidus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from March 1986 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
postoperative hallux rigidus, status post cheilectomy of the 
left and right metatarsalphalangeal joint with a 10 percent 
rating each, effective March 19, 1994.  

In November 2007 the veteran appeared at the New Orleans RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

During his November 2007 hearing the veteran raised the issue 
of entitlement to service connection for depression, 
including as secondary to his service-connected foot 
disabilities.  That issue, which has not been adjudicated, is 
referred back to the RO for appropriate action.

The veteran seeks an initial rating in excess of 10 percent 
each for his service-connected left and right foot 
cheilectomy residuals.  

Service medical records confirm that the veteran underwent 
cheilectomies in October 1991 and February 1992 for bilateral 
hallux rigidus.  VA and private treatment records inform of 
swelling in both feet, and of a long history of bilateral 
foot pain.  According to the veteran's private treating 
physician, the veteran's foot pain is causing him to walk on 
the outside of his feet, which in turn is causing "bilateral 
hip and knee pain."  Compensation and pension (C&P) 
examination done in June 2003 found 30 degrees of hallux 
dorsiflexion on the left and 40 degrees on the right, which 
the examiner noted was "painful during the passive range of 
motion."  Earlier examination done in May 1994 noted "a 
well-healed surgical scar over the dorsum of the great toe 
bilaterally."  The June 2003 examiner also commented on the 
presence of bilateral foot scars.  

VA and private treating records also show ongoing treatment 
for "severe osteoarthritis of the 1st mtp 
[metatarsophalangeal joint]."  X-rays taken pursuant to the 
June 2003 C&P examination and by a private treating physician 
in March 2006 confirm "severe degenerative joint disease of 
first metacarpal phalangeal joint bilaterally."  Diagnoses 
made by the June 2003 examiner are as follows:

1.  Severe degenerative joint disease of first 
metacarpal phalangeal joint bilaterally, 
overload syndrome of the first metatarsal 
secondary to the hallux rigidus bilaterally.

2.  Altered gait secondary to severe 
degenerative joint disease of first 
metatarsophalangeal joint bilaterally, 
overload syndrome of the first metatarsal 
secondary to the hallux rigidus bilaterally.

3.  History of balance loss due to severe 
degenerative joint disease of first 
metatarsophalangeal joint bilaterally, 
overload syndrome of the first metatarsal 
secondary to the hallux rigidus bilaterally.

Treatment includes oral pain medication and steroid 
injections, and the use of various orthotics, including 
braces and customized footwear.  

Review of the record shows that the maximum possible rating 
of 10 percent for severe hallux rigidus has been assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5281-5280.  Moreover, 
despite x-ray evidence of arthritis, the rating schedule does 
not provide for a separate rating for arthritis where, as 
here, the disability is already rated based on limitation of 
motion.  However, the Board notes that while surgical scars 
have been observed and noted by C&P orthopædic examiners, a 
rating has not been considered for residual scars, or for any 
other possible residuals.  See 38 C.F.R. § 3.310.  Remand for 
appropriate C&P examination(s) is thus warranted.  38 C.F.R. 
§ 3.326.  Notice to the veteran that informs him of how VA 
determines disability ratings and effective dates should also 
be issued.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)

In addition to the foregoing, it is noted that the veteran 
receives medical care for his foot disabilities through the 
New Orleans Veterans' Affairs Medical Center (VAMC).  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
orthopædic/podiatry treatment records from the New Orleans 
VAMC dating from December 27, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with Dingess/Hartman v. Nicholson 
which advises him of how VA determines 
disability ratings and effective dates.

2.  Request medical records from the New 
Orleans VAMC dating from December 27, 2006.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

3.  Schedule the veteran for appropriate 
examination(s) regarding his left and right 
metatarsalphalangeal joint cheilectomy 
residuals.  The claims folder must be made 
available to, and reviewed by, the 
examiner(s).  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner(s) is specifically 
requested to respond as follows:

*	specify, in inches or centimeters, 
the area comprising the right foot 
surgical scar, and the area 
comprising the left foot surgical 
scar; and state, for each scar, 
whether it results in limitation of 
motion or is unstable or painful on 
examination.  All conclusions should 
be supported by a complete rationale.

*	fully describe all functional 
impairment of the feet that is 
related to the service-connected 
disabilities.

*	opine as to whether the veteran has a 
left and/or right hip condition, a 
left and/or right knee condition, or 
a left and/or right ankle condition 
that is secondary to (i.e., caused or 
aggravated by) either or both of his 
service-connected foot disabilities.  
If the examiner determines that the 
veteran has a disorder that has been 
aggravated by a service-connected 
foot disability, the examiner should 
report the baseline level of severity 
of said disorder prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the nonservice-connected 
disorder is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the 
natural progression of the disease.

>	If, and only if, a left or right 
hip, left or right knee, or left 
or right ankle condition is 
determined to be secondary to a 
veteran's service-connected foot 
disability, range of motion 
studies should be done for each 
such joint affected.  It should 
also be stated whether there is 
ankylosis of any joint or 
recurrent subluxation or lateral 
instability of the knee(s).  The 
examiner is also requested to 
state whether there is weakened 
movement, excess fatigability or 
incoordination.  Any determination 
should be expressed in terms of 
the degree of additional range of 
motion loss due to pain, weakened 
movement, excess fatigability or 
incoordination.  In addition, the 
examiner must state whether there 
are objective signs of pain, and 
whether any such pain could 
significantly limit functional 
ability during flare-ups or when 
the affected part is used 
repeatedly over a period of time.  
This determination should be 
portrayed in terms of the degree 
of additional range of motion loss 
due to pain on use or during 
flare-ups.  All conclusions should 
be supported by a complete 
rationale.

3.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



